Allow me at the outset, Sir, 
to congratulate you on your election to the presidency 
of the General Assembly. Uganda is convinced that, 
with your experience and well-known diplomatic 
skills, we shall have a successful session. I wish today 
to pay tribute to your predecessor, His Excellency 
Srgjan Kerim, for the excellent manner in which he 
presided over the sixty-second session. I would also 
like to pay tribute to the Secretary-General for his 
leadership and efforts to reform our Organization. 
 The founding fathers of the United Nations had a 
dream of creating an organization whose purpose, 
among others, was “to achieve international 
cooperation in solving international problems of an 
economic, social, cultural or humanitarian character”. 
Today the world is facing a multitude of problems, 
many of which the United Nations was meant to 
address.  
 It is encouraging that the theme chosen for this 
session is the impact of the global food crisis on 
poverty and hunger in the world as well as the need to 
democratize the United Nations. The view of some of 
us in Uganda is that the so-called food crisis is actually 
good for equatorial Africa. It is certainly good for 
Uganda’s farmers. Over the years, we have been 
growing a lot of food: maize, bananas, Irish potatoes, 
sweet potatoes, cassava, rice and wheat; and producing 
animal products such as milk and beef. The problem 
has always been the market for this food.  
 That was an account of two problems: first, 
protectionism in the United States, the European 
Union, Japan, China, et cetera; and secondly, the lack 
of factories to process that food so that it could reach 
distant markets. Apart from these two, there are other 
factors in some African countries, including poor 
traffic infrastructure, lack of electricity, lack of seeds, 
et cetera. These, however, do not apply to Uganda. In 
the case of Uganda, the problem has been the lack of 
markets and low processing capacity, in other words, 
low value addition. The rest we have, or we can have 
easily.  
 The high food and commodity prices have arisen 
on account of the hundreds of millions of Chinese and 
Indians that have entered the opulent middle class in 
the last 20 years. That means they need better food, 
better houses that require cement and steel bars, and 
better means of locomotion such as cars. That is why 
food and commodity prices have gone up. It is for the 
same reason that petroleum prices have gone up: if 
only 200 people were driving cars previously, the 
number has now risen to 400. That means more 
demand for petroleum. Following the continuously 
 
 
21 08-51606 
 
rising petroleum prices, some Western countries have 
started talking of biofuels — using plants to produce 
diesel.  
 Uganda, however, welcomes all of this. It is an 
opportunity, as far as we are concerned. It is not a 
bottleneck. In fact, farmers in Uganda are already 
reaping high. That is why our economy grew by 9 per 
cent last year. Once we solve the problem of energy, 
our economy will grow in double digits.  
 It is good that the United States of America, the 
European Union, India, Japan and China have opened 
their markets to African products, tariff-free, quota-
free. However, there is still the issue of subsidies. They 
should be removed. In Uganda, we farm without 
subsidies. Why should not the farmers in those 
countries with better infrastructure, lower interest 
rates, abundant electricity, et cetera, do the same? Why 
do they need protection? Protectionism interferes with 
those countries that can produce food easily, such as 
Uganda. That is not correct.  
 We have been producing too much milk without 
having the capacity to process it. Recently, an Indian-
owned company installed a high-tech integrated milk-
processing plant and began to process powdered milk, 
producing a whole range of finished milk products: 
pasteurized milk, ultra-heat-treated (long-life) milk, 
yoghurt, butter, ghee, et cetera. Those milk products 
are now being exported to all parts of the world. 
 Another example has been bananas. Uganda 
produces 10 million metric tons of bananas per annum. 
These are high-quality bananas — called enyam wonyo 
in one of our local dialects — which contain rare 
ingredients. They are quite different from the bananas 
known in other parts of the world. Forty per cent of 
those bananas have been rotting in gardens and 
marketplaces. Our scientists, funded by our 
Government, are now converting them into processed 
foods such as flour, bread, snacks, et cetera.  
 High fuel prices are a real problem for countries 
that do not have petroleum. Maximizing the use of 
other forms of energy — including hydropower; 
geothermal power, which is used effectively in 
countries such as Iceland; solar power; wind power; 
and biofuels — is part of the answer for such countries. 
All that, however, depends on the development of 
human resources through education. An educated 
population has more capacity to look for answers than 
an uneducated population.  
 As far as Uganda is concerned, in addition to lazy 
individuals, the only groups that are adversely affected 
by high food prices are salary earners in towns. Unlike 
farmers, they cannot benefit from higher food prices; 
yet they must buy food. Fortunately, however, all such 
families in Uganda have a dual capacity: in addition to 
being salary earners, they or their relatives own land in 
rural areas. They can therefore subsidize themselves by 
growing food using that land. Africa and other regions 
with agriculture-based economies should rise up, 
utilize their full potential and take advantage of high 
food prices. 
 Regarding the statement that I have heard 
repeated so many times since the opening of the 
present session of the General Assembly — that no 
African country can achieve the Millennium 
Development Goals (MDGs) by 2015 — I would like 
to make two positions clear. First, the statement 
confirms what I said yesterday at the high-level 
meeting on Africa’s development needs. Discussing 
sustainable development without discussing 
socio-economic transformation is not correct. We have 
repeatedly pointed that out. I have often used the 
example of pregnancy: one cannot talk endlessly about 
“sustainable pregnancy”. Yes, pregnancy should be 
sustainable until it transitions into a baby. Therefore, as 
Europe did, and as other societies in Asia have recently 
done, Africa must metamorphose socially, 
economically and technologically from a 
pre-industrial, sometimes feudal, society into a middle-
class and skilled-working-class society, period. 
Achievement of all the MDGs would be the 
consequence of such a metamorphosis. 
 One cannot maintain a pre-industrial society and 
somehow achieve the MDGs. An industrial society is 
what Uganda has been working towards over the past 
20 years. Africa must industrialize, develop a modern 
services sector and commercialize agriculture. That 
means that emphasis must be placed on market access. 
It means that we should not only gain access to the 
major markets of the world, but also rationalize our 
own African markets through regional and continental 
integration. It also means that, in order to lower the 
costs of doing business in Africa, we should deal with 
energy; transport, especially by rail; and primary and 
higher-level education. Achievement of the MDGs 
would be a consequence of these developments, rather 
than a precursor or a phenomenon extraneous to them. 
  
 
08-51606 22 
 
 Mr. Yáñez-Barnuevo (Spain), Vice-President, took 
the Chair. 
 The second position that I would like to point out 
regarding the MDGs is that Uganda is on course to 
meet all of them except those related to maternal health 
and child mortality. I see no reason why those Goals 
should not be achieved. With the exception of 
combating HIV/AIDS — which is behaviour-related — 
I am sure that all the others are achievable if we in 
Uganda do enough political-led sensitization and 
investment. 
 I do not associate myself with those who are 
pessimistic about Africa or with those who put the cart 
before the horse. Why, for instance, were 
industrialization and value addition not made one of 
the MDGs? The export of raw materials is one of the 
cardinal sins that cause Africa to contribute only a 
2 per cent share of world trade. If value were added to 
those raw materials, Africa’s share of world trade 
would rise, even today. Africa is exporting many 
things, but they are in the form of raw materials; that is 
why their value is 2 per cent. If value were added to 
those raw materials, their value would rise. 
 Moreover, that would create jobs for Africans and 
therefore contribute structurally to poverty eradication. 
How are we supposed to eradicate poverty without 
creating jobs, other than by using witchcraft? We have 
repeatedly pointed out these issues in several forums, 
to no avail. It is Africans themselves who can and 
should resolve them. 